Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to application # 16/667308 filed on 10/29/2019.  Claims 1-22 are pending examination.  
Drawings
Drawings submitted have been accepted.

Reasons for Allowance
Claims 1-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding independent claim 1, the prior art of record fails to teach or suggest " a determination device configured to identify a change in location of a reference interval having a certain magnitude value in power spectrum data received from a radar sensor configured to detect a preceding vehicle in front of a host vehicle and determine whether an altitude difference exists between the host vehicle and the preceding vehicle based on the change in the location of the reference interval; a correction device configured to correct a power spectrum using a virtual layer when it is determined that the altitude difference exists between the host vehicle and the preceding vehicle; and a controller configured to control driving of the host vehicle based on the corrected power spectrum", 
Regarding independent claim 15, the prior art of record fails to teach or suggest “identifying a change in location of a reference interval having a certain magnitude value in power spectrum data received from a radar sensor configured to detect a preceding vehicle in front of a host vehicle and determining whether an altitude difference exists between the host vehicle and the preceding vehicle based on the change in the location of the reference interval; correcting a power spectrum using a virtual layer when it is determined that the altitude difference exists between the host vehicle and the preceding vehicle; and controlling driving of the host vehicle based on the corrected power spectrum", in combination with the other  limitations clearly claimed for patent, are novel and unobvious.  Dependent claims 16-22 are allowed by virtue of its dependency.

	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Contact Information
Please refer to from 892 for cited references

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665